Exhibit 10.6

CANOPY GROWTH CORPORATION

NON-EMPLOYEE DIRECTOR COMPENSATION TABLE

As of March 31, 2020

The directors1 of Canopy Growth Corporation shall receive the following
applicable fees as previously recommended by the Corporate Governance,
Compensation and Nominating Committee (“CGCN Committee”) and approved by the
Board, including RSUs (the “Director RSUs”):

 

FY2021 Fees

Annual Amount ($)

Board of Directors Chair Retainer

225,000

Annual Equity Grants to Board of Directors Chair- RSUs

225,000

Board Retainer

150,000

Annual Equity Grants to Non-Chair Board Members- RSUs

150,000

Audit Committee Chair Retainer

30,000

Audit Committee Member Retainer

15,000

CGCN Committee Chair Retainer

20,000

CGCN Committee Member Retainer

15,000


1Note that David Klein, Robert Hanson and William Newlands do not receive board
fees.